Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claim 1-2, 4-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heng (US 20110272012) in view of Gilton (US 5981303) and Nagahara (US 4737197).
As to claim 1, Heng is directed to a method for manufacturing a solar cell the method comprising: providing a silicon substrate (SG-Si substrate, 200); forming an oxide layer on a first surface of the silicon substrate (tunneling layer, 0044); forming a doped silicon layer on the oxide layer (graded doped a-Si emitter layer, paragraph 0044); forming a passivation layer on the doped silicon layer (paragraph 0044); printing a metal paste on the passivation layer (214); and forming a metal contact connected to the doped polycrystalline silicon layer (Ag finger grids by Ag paste, inkjet, or aerosol).
Heng fails to teach the doped layer on the oxide layer being a polycrystalline silicon layer.
Gilton is directed to a solar cell device (abstract) using a-Si or polycrystalline silicon as an emitter layer (Claim 1).
A skilled artisan reading the prior art as a whole would readily appreciate the use of a-Si or polycrystalline silicon as an emitter layer on a silicon substrate is well known and widely understood in the solar cell art, as taught by Gilton.  Therefore, the selection of polycrystalline silicon is well within purview of a skilled artisan at the time the invention was filed with a reasonable expectation of success.
Modified Heng teaches forming a metal contact by Ag paste, but fails to teach forming the metal contact connected to the doped polycrystalline silicon by firing the metal paste to penetrate the passivation layer.
Nagahara is directed to a solar cell having an Ag paste fired through to contact for improved fill factor and increased energy conversion efficiency (column 2, line 62-column 3, line 2).

Regarding claims 2 and 4, the prior art teaches the firing of the metal paste being performed by a fire through (Nagahara C2L63-C3L2).
Regarding claim 5, the prior art teaches forming an additional layer on the passivation layer (210; AR – Figure 2E).
Regarding claim 6, the prior art teaches an opening through the passivation layer and the additional layer being formed during the firing (fire through taught by Nagahara necessarily forms opening to allow connection).
Regarding claims 7-8, the prior art teaches the doped silicon layer being formed by using a deposition method (PECVD; paragraph 0022 of Heng).
Regarding claims 9-10, the prior art teaches the forming of the doped silicon layer being doped with the layer being formed (Heng; paragraph 0055).
Regarding claim 11, the prior art teaches forming an additional doped region at a portion of the silicon substrate facing the oxide layer (Heng; 204).
Regarding claim 12, the prior art teaches the additional doped region being formed by diffusing a dopant of the doped polycrystalline silicon layer into the silicon substrate through a thermal treatment of the doped polycrystalline silicon layer (Heng: thermal oxidation; paragraph 0022 and 0054).
Regarding claim 13, the prior art teaches forming a doped region at a second surface of the silicon substrate (Heng; 204 and paragraph 0054).
Regarding claim 14, the prior art teaches the doped region having a conductive type opposite to the conductive type of the doped polycrystalline silicon layer (paragraph 0054 of Heng).
Regarding claim 15, the prior art teaches the doped region being formed by diffusing a dopant into the silicon (paragraph 0051 of Heng).
Regarding claim 16, the prior art teaches forming a second oxide layer before forming the doped region wherein the doped region is formed on the second oxide layer and formed of a second doped polycrystalline layer (Heng; paragraph 0054).
Regarding claim 17, the prior art teaches the first surface being a back surface (Heng; Figure 2).
Regarding claim 18, the prior art teaches texturing the back surface of the silicon substrate (paragraph 0053 of Heng).
Regarding claim 19, the prior art teaches the doped region including a first region that is directly contacted with the metal contact and a second region having a dopant concentration lower than that of the first region (configuration of Heng’s Figure 2).
Regarding claim 20, the prior art teaches the silicon substrate and the doped polycrystalline silicon layer have different crystalline structures (paragraph 0017 and 0044 of Heng).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heng (US 20110272012) in view of Gilton (US 5981303) and Nagahara (US 4737197) as applied to claim 1 above, and further in view of Ginley (US 20130178011).

Ginley is directed to an Ag printed or laser fired contact in a solar cell device (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize a laser fired contact in place of the Heng taught Ag printed contact with a reasonable expectation of success, as indicated by the teaching of Ginely which teaches the use of either method to achieve a functional contact in the final device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270. The examiner can normally be reached Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANNON M GARDNER/Primary Examiner, Art Unit 1726